ORDER
PER CURIAM
Derek Collins (“Intervenor”) appeals from the probate court’s denial of his motion to intervene in the probate proceedings of Harvey Foster’s estate. The motion requested intervention to protect Interve-nor’s financial interest under a newly dis*356covered will (the “Will”)) which had not previously been admitted to probate, and which was presented to the Court more than one year after decedent’s death. We affirm. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).